On defendant’s general motion. The declaration contains two counts, one alleging alienation of affection by means of enticements, persuasion and gifts, and the other charging criminal conversation.
There is abundant evidence to prove that the defendant debauched the plaintiff’s wife.
Some evidence tends to show connivance which is set up as a defense. This issue, however, the jury decided in favor of the plaintiff, and in so deciding it made no manifest error.
The verdict is large, — twenty-two thousand five hundred and forty-two dollars. The jury were authorized to award, and probably did award punitive damages. In this connection there was testimony that the defendant was worth one hundred and twenty-five thousand dollars.
We adopt and affirm the language of the late Chief Justice Cornish in Audibert v. Michaud, 119 Maine, 298. “It was for them (the jury) to say how much the plaintiff should recover for a stolen wife and a broken home.” Motion overruled.